Per Curiam
This is a proceeding in which petitioner asks a writ of mandamus out of the Supreme Court to compel certain action by the lower court with reference to a cause allegedly pending before such court.
Petitioner has not brought this mandamus proceeding in the name of the State of Indiana on relation of the party in interest, nor has he filed a certified copy of the records of the court below as required by our Rules. See: Rule 2-35 of the Supreme Court.
The petition for writ of mandamus is therefore fatally defective and is denied.
Note. — Reported in 168 N. E. 2d 71.